Citation Nr: 1211388	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate disability rating for erectile dysfunction as a manifestation of service-connected lumbosacral strain with degenerative disc disease (DDD) and thoracic facet dysfunction with DDD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984, and from October 1987 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file was subsequently transferred to the RO in Houston, Texas.

In September 2009, the Board remanded the Veteran's claim of entitlement to a separate disability rating for erectile dysfunction as a manifestation of service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD in order to provide him with a VA examination.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issue of entitlement to a separate disability rating for radiculopathy of the left upper extremity, which the Board had remanded in September 2009, was granted in the RO's January 2011 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's erectile dysfunction is not a manifestation of his service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD.


CONCLUSION OF LAW

The criteria for a separate rating for erectile dysfunction as a manifestation of his service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the issue is whether a separate disability rating for erectile dysfunction is warranted as part of the initially assigned rating for the Veteran's service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his lumbosacral strain with DDD and thoracic facet dysfunction with DDD was granted and an initial rating was assigned in the November 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding treatment records that have not been obtained.  Additionally, he has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for the disability on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded VA examinations in August 2008 and October 2009 in conjunction with evaluating his back disability.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the October 2009 examination is adequate in order to determine whether the Veteran's erectile dysfunction is a manifestation of his service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD, as it includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant criteria.  Therefore, the Board finds that the October 2009 examination report is adequate to adjudicate the Veteran's claim of entitlement to a separate disability rating for erectile dysfunction as a manifestation of service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD, and no further examination is necessary.

As indicated previously, the Board remanded this case in September 2009 in order to provide the Veteran with a VA examination with an opinion.  The requested VA examination and opinion were provided in October 2009, and the AOJ issued a supplemental statement of the case in January 2011.  Therefore, the Board finds that the AOJ has substantially complied with the September 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) of the General Rating Formula indicates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran alleges that he has erectile dysfunction as a manifestation of his service-connected back disability.  The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested erectile dysfunction during service or that such is otherwise related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In August 2008, VA provided the Veteran with a C&P examination of multiple disorders, including his service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD.  In his report, the VA examiner noted that "[t]he Veteran does report erectile dysfunction associated with his back pain."  The examiner further noted that the Veteran had some improvement from medication.  However, the examiner did not opine as to whether the Veteran's erectile dysfunction was a manifestation of his service-connected back disability.

As noted above, the Board remanded the issue in September 2009 in order to obtain a VA examination with an opinion as to whether the Veteran has erectile dysfunction associated with his service-connected back disability.

In October 2009, VA provided the Veteran with the requested examination.  The examiner noted that the Veteran had been experiencing erectile dysfunction since 2006, and that the Veteran feels that his erectile dysfunction is due to his low back pain.  The examiner diagnosed the Veteran with erectile dysfunction, and opined that it was less likely than not caused by or a result of the Veteran's service-connected low back disability.  As a rationale, the VA examiner explained that "there is no relationship between DJD [degenerative joint disease] of low back and ED [erectile dysfunction]; therefore, it is less likely [than] not that ED is due to [a] low back condition."  Rather, the examiner indicated that the Veteran's erectile dysfunction may be due to a psychological cause.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the October 2009 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the VA examiner's report.  There is no medical opinion to the contrary of record.

The Board notes that the Veteran has asserted that his erectile dysfunction is associated with his back pain.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether the Veteran's erectile dysfunction is related to his service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board notes that the Veteran has alleged that his erectile dysfunction is a neurologic manifestation of his service-connected back disability; however, determining the neurologic manifestations of such disorder requires special diagnostic testing and the interpretation of such test results.  There is no indication that the Veteran possesses the requisite skill or knowledge necessary to administer or interpret these tests.  Consequently, the Veteran is not competent to provide an etiological opinion as to that question.

Therefore, the Board finds that a separate disability rating for erectile dysfunction as a manifestation of service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A separate disability rating for erectile dysfunction as a manifestation of service-connected lumbosacral strain with DDD and thoracic facet dysfunction with DDD is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


